Exhibit 10.1
Execution


AMENDMENT NO. 2018-2
TO
MEMBERS’ AGREEMENT (FUTTSU)


THIS AMENDMENT NO. 2018-2 TO MEMBERS’ AGREEMENT (this “Amendment”) is entered
into as of August 14th, 2018 by and between GREEN POWER GENERATION GK, a
Japanese godo kaisha (“GPG”) and GREEN POWER INVESTMENT CORPORATION, a Japanese
kabushiki kaisha (“GPI”) (each individually a “Party” and collectively the
“Parties”).
RECITALS
A.    FHL, GPI and EFS entered into that certain Amended and Restated Members’
Agreement (the “Members’ Agreement”) dated October 6, 2015, which sets forth
certain rights and obligations of the members of GK Green Power Futtsu, a
Japanese godo kaisha (the “Project Company”).
B.    On March 7, 2018, (i) Pattern Energy Group LP (“PEG LP”) transferred
through its wholly owned subsidiary Futtsu Holdings 2 LLC, a Delaware limited
liability company, 100% of the interests in FHL to GPG, a wholly owned
subsidiary of Pattern Energy Group Inc. (“PEGI”), pursuant to that certain
Purchase and Sale Agreement, dated as of February 26, 2018, by and between PEGI
and PEG LP, (ii) following such transfer, FHL transferred all of its 47.69%
membership interests in the Project Company to GPG, pursuant to that certain
Assignment and Assumption Agreement, dated as of March 7, 2018, by and between
FHL and GPG (collectively, the “PEG LP Membership Interest Transfer”).
C.    FHL and EFS Japan B.V. (“EFS”) entered into that certain Membership
Interest Purchase Agreement (the “Futtsu MIPA”) dated September 27, 2017,
pursuant to which EFS agreed to sell and assign to FHL all of EFS’s 47.69%
membership interests in the Project Company, which rights and obligations of FHL
thereunder were assigned to GPG, an Affiliate (as defined in the Futtsu MIPA) of
FHL, in accordance with Section 5.5 of the Futtsu MIPA,
D.    Concurrently with the PEG LP Membership Interest Transfer, EFS transferred
to GPG all of its membership interest in the Project Company (the “GE Membership
Interest Transfer” and together with the PEG LP Membership Interest Transfer,
the “Membership Interest Transfer”). As a result of the Membership Interest
Transfer, GPG will directly hold 95.38% of the membership interest in the
Project Company and FHL and EFS will no longer hold any membership interest in
the Project Company. GPI’s ownership in the Project Company remains unaffected
by GPG’s interest in the Project Company.
E.    Pursuant to that certain AMENDMENT NO. 2018-1 TO MEMBERS’ AGREEMENT (this
“Amendment 2018-1”) as of March 7, 2018 was entered into by and between GPG and
GPI, and was acknowledged by Futtsu Holdings LLC, a Delaware limited liability
company (“FHL”), and EFS Japan B.V., a private company with limited liability
incorporated under the laws of The Netherlands (“EFS”), it was agreed and
acknowledged that all references in the


1



--------------------------------------------------------------------------------




Members’ Agreement to FHL, except for statements of prior fact, shall be deemed
references to GPG as successor in interest to FHL and EFS shall no longer be a
Member or a party to the Members’ Agreement.
F.    The Parties wish to document amendments of the Members’ Agreement to
effectuate amendments relating to distributions to Members and accounting
principle for accounting and reporting pursuant to the terms and conditions of
this Amendment.
AGREEMENT
NOW, therefore, the Parties agree as follows:
1.Defined Terms. All capitalized terms used herein (including in the preamble
and the recitals) shall have the meanings ascribed to such terms in the Members’
Agreement unless otherwise defined herein.
2.Amendments. The terms of the Members’ Agreement are hereby amended as follows:
(a)
Allocation Ratio.

(1)
Each of the defined term “Allocation Ratio 1”, “Allocation Ratio 2” and
“Allocation Ratio 3” shall be deleted in its entirety.

(2)
The defined term “Allocation Ratio” shall be deleted and replaced with the
following:

““Allocation Ratio” has the meaning given in Section 5.1.”
(3)
All references in the Members’ Agreement to ‘Allocation Ratios” shall be deemed
references to Allocation Ratio.

(4)
Section 5 shall be deleted in its entirety and replaced with the following:

“5.1
Shared Proceeds.    To the extent that the Company has Shared Proceeds, the
Company shall distribute all Shared Proceeds and allocate book income to the
Members in accordance with the following allocation: (i) 25.0% to the Class A
Member, and (ii) 75.0% to the Class B Members (“Allocation Ratio”), which
distributions shall be made as soon as practicable after the receipt thereof
(but in any event no less frequently than on a semi-annual basis), by way of a
cash distribution (whether as a dividend, and interim-dividend or a distribution
of Membership Interest premium) subject to:

(a) compliance with Applicable Law, the Constitutional Documents, any financial
covenants or other requirements in the Financing Documents, the Land Rights
Agreements or any other agreement to which the Company is subject or expects
(acting reasonably) to become subject; or


2



--------------------------------------------------------------------------------






(b)
any determination by the Management Committee regarding funds to be retained by
the Company for current or future operating or minimum capital purposes.”



(5)
Each of Section 5.2 (a), Section 5.2 (b), Section 5.2 (c) and Section 5.2 (d)
shall be deleted in its entirety.

(b)    Class B Member Actual IRR.
(1)
The defined term “Class B Member Actual IRR” shall be deleted in its entirety
and references to such term (words “or the Class B Member Actual IRR”) in the
first sentence of each of Section 19.2 (d) and Section 19.2 (e) shall be
deleted.

(2)
Each of Section 4.3 (b) and Section 11.3 (e) shall be deleted in its entirety.

(c)    U.S. GAAP.
Notwithstanding anything to the contrary set forth in Section 12, the Company
shall not be required to cause to be delivered or provided financial reports,
financial information, financial statements or accounts prepared in accordance
with, or in the format of, U.S. GAAP.
3.Effective Date.    The amendments set forth herein shall become effective with
respect to distributions to Members made, and financial reports, financial
information, financial statements or accounts delivered or provided, as from
July 1, 2018.
4.Ratification. Except as expressly amended herein, all terms, covenants and
conditions of the Membership Agreement shall remain in full force and effect and
are hereby ratified and confirmed by the Parties.
5.Governing Law. This Amendment shall be governed by, and construed under, the
laws of Japan, without reference to conflicts of law principles.
6.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall constitute an original, but all of which shall constitute one
document.


[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
 
Green Power Investment Corporation
 
 
 




 
___/s/ Mitsuru Sakaki___________________
 
Name: Mitsuru Sakaki
 
Title: President
 
 
 
 
 
 
 
Green Power Generation GK
 






 
__/s/ Mark Anderson____________________
 
Representative Member
 
Pattern US Finance Company LLC
 
Executive Officer
 
Mark Anderson







3

